UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 29, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 1-10658 Micron Technology, Inc. (Exact name of registrant as specified in its charter) Delaware 75-1618004 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 8000 S. Federal Way, Boise, Idaho 83716-9632 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (208) 368-4000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer x Accelerated Filer o Non-Accelerated Filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x The number of outstanding shares of the registrant’s common stock as of December 31, 2007 was 760,327,183. PART I.FINANCIAL INFORMATION Item 1. Financial Statements MICRON TECHNOLOGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (in millions except per share amounts) (Unaudited) Quarter ended November 29, 2007 November 30, 2006 Net sales $ 1,535 $ 1,530 Cost of goods sold 1,530 1,088 Gross margin 5 442 Selling, general and administrative 112 180 Research and development 163 183 Restructure 13 Other operating (income) expense, net (23 ) (31 ) Operating income (loss) (260 ) 110 Interest income 30 41 Interest expense (21 ) (1 ) Other non-operating income (expense), net (1 ) 3 Income (loss) before taxes and noncontrolling interests in net income (252 ) 153 Income tax (provision) (7 ) (9 ) Noncontrolling interests in net income (3 ) (29 ) Net income (loss) $ (262 ) $ 115 Earnings (loss) per share: Basic $ (0.34 ) $ 0.15 Diluted (0.34 ) 0.15 Number of shares used in per share calculations: Basic 771.9 767.0 Diluted 771.9 779.6 See accompanying notes to consolidated financial statements. 1 MICRON TECHNOLOGY, INC. CONSOLIDATED BALANCE SHEETS (in millions except par value and share amounts) (Unaudited) As of November 29, 2007 August 30, 2007 Assets Cash and equivalents $ 1,880 $ 2,192 Short-term investments 151 424 Receivables 1,067 994 Inventories 1,443 1,532 Prepaid expenses 84 67 Deferred income taxes 27 25 Total current assets 4,652 5,234 Intangible assets, net 392 401 Property, plant and equipment, net 8,576 8,279 Deferred income taxes 68 65 Goodwill 515 515 Other assets 295 324 Total assets $ 14,498 $ 14,818 Liabilities and shareholders’ equity Accounts payable and accrued expenses $ 1,317 $ 1,385 Deferred income 87 84 Equipment purchase contracts 167 134 Current portion of long-term debt 281 423 Total current liabilities 1,852 2,026 Long-term debt 1,936 1,987 Deferred income taxes 11 25 Other liabilities 438 421 Total liabilities 4,237 4,459 Commitments and contingencies Noncontrolling interests in subsidiaries 2,760 2,607 Common stock, $0.10 par value, authorized 3 billion shares, issued and outstanding 760.5 million and 757.9 million shares, respectively 76 76 Additional capital 6,532 6,519 Retained earnings 901 1,164 Accumulated other comprehensive loss (8 ) (7 ) Total shareholders’ equity 7,501 7,752 Total liabilities and shareholders’ equity $ 14,498 $ 14,818 See accompanying notes to consolidated financial statements. 2 MICRON TECHNOLOGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (in millions) (Unaudited) Quarter ended November 29, 2007 November 30, 2006 Cash flows from operating activities Net income (loss) $ (262 ) $ 115 Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization 504 380 Stock-based compensation 13 10 Provision to write-down inventories to estimated market values 62 Noncash restructure charges 6 Gain from disposition of equipment, net of write-downs (10 ) (5 ) Gain from sale of product and process technology (30 ) Change in operating assets and liabilities: (Increase) in receivables (80 ) (2 ) (Increase) decrease in inventories 27 (151 ) Increase (decrease) in accounts payable and accrued expenses (6 ) 72 Other 22 40 Net cash provided by operating activities 276 429 Cash flows from investing activities Expenditures for property, plant and equipment (765 ) (1,099 ) Purchases of available-for-sale securities (123 ) (827 ) Proceeds from maturities of available-for-sale securities 365 1,082 Proceeds from sales of property, plant and equipment 64 11 Proceeds from sales of available-for-sale securities 19 66 Proceeds from sale of product and process technology 30 Decrease in restricted cash 14 Other 34 (45 ) Net cash used for investing activities (406 ) (768 ) Cash flows from financing activities Cash received from noncontrolling interests 150 388 Proceeds from issuance of common stock 2 41 Repayments of debt (212 ) (56 ) Payments on equipment purchase contracts (122 ) (161 ) Other (1 ) Net cash provided by (used for) financing activities (182 ) 211 Net decrease in cash and equivalents (312 ) (128 ) Cash and equivalents at beginning of period 2,192 1,431 Cash and equivalents at end of period $ 1,880 $ 1,303 Supplemental disclosures Income taxes paid, net $ (6 ) $ (9 ) Interest paid, net of amounts capitalized (21 ) (2 ) Noncash investing and financing activities: Equipment acquisitions on contracts payable and capital leases 152 208 See accompanying notes to consolidated financial statements. 3 MICRON TECHNOLOGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (All tabular amounts in millions except per share amounts) (Unaudited) Significant Accounting Policies Basis of presentation:Micron Technology, Inc. and its subsidiaries (hereinafter referred to collectively as the “Company”) manufacture and market DRAM, NAND Flash memory, CMOS image sensors and other semiconductor components.The Company has two segments, Memory and Imaging.The Memory segment’s primary products are DRAM and NAND Flash and the Imaging segment’s primary product is CMOS image sensors.The accompanying consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and include the accounts of the Company and its consolidated subsidiaries.In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments necessary to present fairly the consolidated financial position of the Company and its consolidated results of operations and cash flows. The Company’s fiscal year is the 52 or 53-week period ending on the Thursday closest to August 31.The Company’s first quarter of fiscal 2008 and 2007 ended on November 29, 2007, and November 30, 2006, respectively.The Company’s fiscal 2007 ended on August 30, 2007.All period references are to the Company’s fiscal periods unless otherwise indicated.These interim financial statements should be read in conjunction with the consolidated financial statements and accompanying notes included in the Company’s Annual Report on Form 10-K for the year ended August 30, 2007. Recently issued accounting standards:In December2007, the Financial Accounting Standards Board (“FASB”) ratified Emerging Issues Task Force (“EITF”) Issue No. 07-1, “Accounting for Collaborative Arrangements,” which defines collaborative arrangements and establishes reporting and disclosure requirements for transactions between participants in a collaborative arrangement and between participants in the arrangements and third parties.The Company is required to adopt EITF No. 07-1 effective at the beginning of 2010.The Company is evaluating the impact that the adoption of EITF No. 07-1 will have on its financial statements. In December2007, the FASB issued Statements of Financial Accounting Standards (“SFAS”)No.141 (revised2007), “Business Combinations” (“SFASNo.141(R)”), which establishes the principles and requirements for how an acquirer in a business combination (1)recognizes and measures in its financial statements the identifiable assets acquired, the liabilities assumed, and any noncontrolling interest in the acquiree, (2)recognizes and measures the goodwill acquired in the business combination or a gain from a bargain purchase, and (3)determines what information to disclose to enable users of the financial statements to evaluate the nature and financial effects of the business combination.The Company is required to adopt SFAS No. 141(R) effective at the beginning of 2010.The impact of the adoption of SFAS No. 141(R) will depend on the nature and extent of business combinations occurring on or after the beginning of 2010. In December 2007, the FASB issued SFAS No. 160, “Noncontrolling Interests in Consolidated Financial Statements – an amendment of ARB No.51.”SFAS No.160 requires that (1) noncontrolling interests be reported as a separate component of equity, (2)net income attributable to the parent and to the non-controlling interest be separately identified in the income statement, (3) changes in a parent’s ownership interest while the parent retains its controlling interest be accounted for as equity transactions, and (4) any retained noncontrolling equity investment upon the deconsolidation of a subsidiary be initially measured at fair value.The Company is required to adopt SFAS No. 160 effective at the beginning of 2010.The Company is evaluating the impact that the adoption of SFAS No. 160 will have on its financial statements. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities –
